Case 2:21-cv-00082-SAB   ECF No. 1-1   filed 02/05/21   PageID.9 Page 1 of 5




      EXHIBIT 1 - COMPLAINT
              Case 2:21-cv-00082-SAB          ECF No. 1-1      filed 02/05/21      PageID.10 Page 2 of 5
;51




       2                                                                           1.O1 SEP
       3                                                                             HOTHY-'11117,72GERALD
                                                                                  - P•0KA4F.X..011NPVGLERK
       4

       5

       6

       7
                           IN TEE'SUPERIOR.cOURT OF:THE'STATE OF WASHINGTON
       8
                                     IN AND FOR THE COUNTY OF:SPOKANE
       9
                  CHAEL BLAKE,
      1.0;
                                             Plaintiff,              COMPLAINT FOR DAMAGES.
      1.1                                                            EmpwymgNT.DISCRIMINATION
                                                                     & WRONGFUL DISCHARGE
      12
               HILL-:ROM COMPANY,        . INC.
      13       aforeign for-profit.corporation

      14:                                   Defendant.

      15.
      16            COMES NOW the Plaintiff, MICHAEL BLAKE, by.and through his attorneys of record

             WILLIAM A. QILBERT and GILB.ERT LAW FIRM,P.S:, and allege and complainas fellows:

                                                    I.     PARTIES
      18
                    1:.1    Plaintiff, MICHAEL .BLAKE,, was: at all times relevant hereto over the age of
      19
             eigliteett.(18) yearsOld arid residents ofSpOkane.County, Washington.
      .20
                    1.2     Defendants, HILL-ROM COMPANY,. C:("HILL;ROM")is: aforeign for-profit:
      21
             ;corporation, headquartered in Chicago.,IL,That isiduly.:registered with the Washington Secretary
      .2Z
             of State]and regularly .condiicts'briSineSs in Spokane•County,•WaShington.
      23

             COMPLAINT KM:WRONGFUL TERMINATION                              .G)LBERTLAW . .110,1;
             PAGE t.OF 4                                                    421 WAtiver6ie, Ste 151
                                                                                Spokane,NA 9920:1
                                                                     ($.60
                                                                         ). ,..11.-0.1 .0.1.: 006.0.i434.3315
      Case 2:21-cv-00082-SAB           ECF No. 1-1      filed 02/05/21     PageID.11 Page 3 of 5




 1                               II.     JURISDICTION AND VENUE

             2.2    Plaintiffs re-allege paragraphs 1.1 through 1.2 as though fully set forth herein.

             2.3    Jurisdiction and Venue are proper because:

 4                  2.3.1   The amount in controversy exceeds the statutory minimum for this Court;

 5                  2.3.2 The Defendant transacts business in Spokane County, Washington, and the

 6   cause of action herein arose out of the employment practices of Hill-Rom in Spokane County,

 7   Washington.

 8                                            III.    FACTS

 9           3.1    Plaintiffs re-allege paragraphs 1.1 through 2.3 as though fully set forth herein.

10           3.2    MICHAEL BLAKE, was hired by HELL-ROM for the position of"Service Tech

11   1"in November,2018.

12           3.3    On February 20, 2020, Mr. BLAKE injured his back while moving equipment at

13   work.

14           3.4    Mr. BLAKE reported the work-place injury to his supervisor and asked for light

15   duty for a period of lime to allow him some recuperative time without further strain on the injury

16   site.

17           3.5    By February 26, 2020, Mr. Blake was in such pain that he asked to be excused to

18   go home and rest and recuperate. He was told to use P.T.O./Sick Leave and was approved to go

19   home by his on-site supervisor.

20           3.6    Approximately 30 minutes after leaving work, Mr. Blake was called by a supervisor

21   and told he was being terminated.

22           3.7    As a result of being fired because he reported a work-place injury, and had a

23   disability, Mr.BLAKE has suffered,and continues to suffer economic loss, and emotional distress.

      COMPLAINT FOR WRONGFUL TERMINATION                             GILBERT LAW FIRM,P.S.
      PAGE 2 OF 4                                                    421 W. Riverside, Ste 353
                                                                       Spokane, WA 99201
                                                                (509)321-0750 / FAX (509)343-3315
      Case 2:21-cv-00082-SAB            ECF No. 1-1       filed 02/05/21     PageID.12 Page 4 of 5




 1   HILL-RON is now liable for the damages and injuries suffered by MICHAEL BLAKE as a result

 2   of their illegal conduct.

 3   IV.        CAUSE OF ACTION FOR UNLAWFUL DISCRIMINATORY / RETALIATORY

 4                         DISCHARGE IN VIOLATION OF RCW 51.48.025

 5             4.1   Plaintiff re-alleges paragraphs 1.1 through 3.7 as though fully set forth herein.

 6             4.2   The acts or omissions of the Defendants as set forth herein constitute violations of

 7   RCW 51.48.025 which dictates in relevant part: "No employer may discharge or in any manner

 8   discriminate against any employee because such employee has filed or communicated to the

 9   employer an intent to file a claim for compensation or exercises any rights provided under this

10   title."

11             4.3   As a direct and proximate result of defendant's violation of RCW 51.48.025,

12   Plaintiff has suffered economic and noneconomic damages to be proven at the time of trial.

13    V.       CAUSE OF ACTION FOR UNLAWFUL DISCRIMINATORY / RETALIATORY

14                               DISCHARGE IN VIOLATION OF 49.60.180

15             5.1   Plaintiff re-alleges paragraphs 1.1 through 4.3 as though fully set forth herein.

16             5.2   The acts or omissions of the Defendants as set forth herein constitute violations of

17   RCW 49.60.180 which dictates in relevant part: "It is an unfair practice for any employer ... To

18   discharge or bar any person from employment because of age, sex, marital status, sexual

19   orientation, race, creed, color, national origin, honorably discharged veteran or military status, or

20   the presence of any sensory, mental, or physical disability or the use of a trained dog guide or

21   service animal by a person with a disability."

22             5.3   As a direct and proximate result of defendant's violation of RCW 49.60.180,

23   Plaintiff has suffered economic and noneconomic damages to be proven at the time of trial.

      COMPLAINT FOR WRONGFUL TERMINATION                               GILBERT LAW FIRM,P.S.
      PAGE 3 0F4                                                      421 W. Riverside, Ste 353
                                                                         Spokane, WA 99201
                                                                 (509) 321-0750 / FAX (509)343-3315
      Case 2:21-cv-00082-SAB            ECF No. 1-1       filed 02/05/21    PageID.13 Page 5 of 5




 1                               VI.     VICARIOUS LIABILITY

 2          6.1     Plaintiff re-alleges paragraphs 1.1 through 5.3 as though fully set forth herein.

 3          6.2     Defendant, HILL-ROM, is liable for the negligent acts or omissions of its

 4   employees through the doctrine of Respondeat Superior.

 5                                     VII.   PRAYER FOR RELIEF

6           WHEREFORE,Plaintiff prays that the Court order the following relief and remedies:

 7          7.1     Actual damages, compensatory, economic and noneconomic damages;

 8          7.2     Attorneys' fees, costs, liquidated damages, and any other relief available pursuant

9    to RCW 49.60.030(2), and any other applicable state and federal law;

10          7.3     Prejudgment interest;

11          7.4     Such other and further relief as the court deems just, equitable and proper;

12          Plaintiff further reserves the right to amend this complaint and causes of action against

13   the Defendants based upon further discovery and determination of all factual and legal issues

14   arising from the negligent acts of the Defendants.

15                              VIII. DEMAND FOR TRIAL BY JURY

16          8.1     Plaintiff hereby demands this action be tried to a jury pursuant to Washington

17   law, and state and local court rules.

18          SIGNED this 15th day of September,2020.

19                                                    GILBERT LAW FIRM,P.S

20

21

22
                                                      William A. Gilbert, WSBA #30592
23                                                    Attorney for Plaintiff

      COMPLAINT FOR WRONGFUL TERMINATION                             GILBERT LAW FIRNI,P.S.
      PAGE 4 0F4                                                     421 W. Riverside, Ste 353
                                                                       Spokane, WA 99201
                                                                (509)321-0750 / FAX (509) 343-3315
